DETAILED ACTION
This application is a continuation of U.S. Application Serial No. 15/946,461, which is itself a continuation of U.S. Application Serial No. 14/471,848 and is, therefore, accorded the benefit of the earlier filing date of 28 August 2014.
Examiner acknowledges receipt of Applicant’s preliminary amendment, received 14 October 2020; which amends the specification, cancels claims 1-30, and introduces claims 31-50.  Claims 31-50 are now pending in this application.
Examiner acknowledges receipt of Applicant’s information disclosure statements, received 21 October 2020, 26 May 2021, 23 August 2021 and 27 October 2021, with accompanying reference copies.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, they have been taken into consideration for this Office action.
Examiner acknowledges receipt of Applicant’s formal drawings, received 14 October 2020.  These drawings are acceptable.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §2146 et seq. for applications not subject to examination under the first 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-4, 9, 10, 13, 16-19, 24, 25 and 28 of U.S. Patent No. 9,939,416.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Instant claims 31 and 33 are substantially commensurate in scope with patented claim 9, which is dependent upon patented claim 1, wherein the instantly claimed server, connected to a network is encompassed by the patented limitation “web browser or remote desktop application via the internet” (patented claim 9), except for the instant lack of the patented limitations “a plurality of actuators, each of the plurality of actuators configured to open and close one of the flow control valves” and “a flow center including a programmable logic controller (PLC) configured to: receive setpoints indicative of desired mass flow rates at each of the air sampling devices; receive measured flow rates from the plurality of flow sensors indicative of the mass flow rates of each of the vacuum connections; determine errors indicative of the differences between the measured flow rates and the setpoints; output control signals to the plurality of actuators to reduce the differences between the measured flow rates and the setpoints” (patented claim 1).  In this regard, it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to omit such patented flow center operations from the instantly claimed system, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  Similarly applies to instant claims 41 and 43, with reference to patented claim 24, which is dependent upon patented claim 16.
Instant claims 37-40 are substantially commensurate in scope with patented claims 1-4, 10 and 13, respectively, except that the patented claims do not provide for the instantly claimed server, connected to a network.  In this regard, Examiner takes Official Notice that using the Internet (comprising servers connected through a network) is extremely well-known and ubiquitous in the control arts.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to provide such a capability in the patented system for the well-known purpose of increasing user-friendliness by permitting remote access.  Similarly applies to instant claims 47-50, with reference to patented claims 17-19, 25 and 28, respectively.
graphical user interface further provides functionality for the user to start or abort an air sampling cycle at the one or more of the air sampling devices.  In this regard, Examiner takes Official Notice that starting/ stopping operation of a computer-controlled device in response to a user is extremely well-known and ubiquitous in the control arts.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to provide for such functionality in the patented system for the well-known purpose of increasing user-friendliness and safety.
Instant claims 34 and 44 are distinct from patented claims 1 and 16, respectively, similarly as provided above with regard to instant claims 37-40, and additionally since the patented claims do not provide that the instantly claimed server is configured to authenticate the user and determine whether the user is permitted to issue commands.  In this regard, Examiner takes Official Notice that user authentication in computer-controlled systems is extremely well-known and ubiquitous in the control arts.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to provide for such functionality in the patented system for the well-known purpose of increasing security.
Instant claims 35 and 45 are distinct from patented claim 1, similarly as provided above with regard to instant claims 37-40, and additionally since the patented claims do not provide for the instantly claimed database that stores data indicative of the mass flow rates of the volumes of air received by the plurality of vacuum connections to an external device via a network connection, wherein the server outputs the data indicative of the mass flow rates to the network- connected computing device for display via the graphical user interface.  In this regard, Examiner takes Official Notice that use of databases is extremely well-known and ubiquitous in the control arts.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to provide for such a database in the patented system for the well-known purpose of increasing user-friendliness.
Instant claims 36 and 46 are distinct from patented claim 1, similarly as provided above with regard to instant claims 37-40, and additionally since the patented claims do not provide for the instantly claimed determine whether the mass flow rate of the volume of air received by one or more of the vacuum connections deviates from the desired flow rate beyond acceptable alarm limits; and output an alarm to the user via the graphical user interface of the network-connected computing device in response to a determination that the mass flow rate deviates from the desired flow rate beyond the acceptable alarm limit.  In this regard, Examiner takes Official Notice
Applicant is advised that should claims 35 and 36 be found allowable, claims 45 and 46, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP §608.01(m).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-33, 36, 40-43, 46 and 50 are rejected under 35 U.S.C. §102(a)(1), as being anticipated by Calio et al. (U.S. Patent Application Publication No. 2010/0289653; previously cited).
As per claims 31 and 33, Calio et al. teaches the instantly claimed system for sampling air at multiple locations in a controlled environment (abstract; Figs. 1-3, sampling/monitoring system 200) comprising: a plurality of air sampling devices configured to monitor and test a volume of air within a controlled environment (abstract; Fig. 2, air sampling devices 216n; para [0017]); a plurality of vacuum connections, each of the plurality of vacuum connections configured to receive the volume of air from one of the plurality of air sampling devices (Fig. 2, vacuum air tubes 220); a plurality of flow sensors, each of the plurality of flow sensors configured to sense the mass flow rate of the volume of air received by one of the vacuum connections (para [0068, 0085, 0093, 0098, 0107, 0111], air flow meter/air flow rate detection/measurement); a server, connected to a network (para[0045, 0047, 0050, 0059, 0062, 0065, 0071], including the Internet), that provides graphical user interface, the graphical user interface being accessible by a network-connected computing device, the graphical user interface providing functionality for a user to specify one or more setpoints indicative of a desired mass flow rate at one or more of the air sampling devices (Fig. 2, touchpanel/remote command center 202; para [0043-0044, 0047, 0050, 0053, 0066, 0079], receive and store setpoints); a plurality of flow control valves, each of the plurality of flow control valves configured to control a mass flow rate of the volume of air received by one of the vacuum connections in response to the desired mass flow specified by the user via the graphical user interface (para [0047, 0064], solenoids; para[0066-0070, 0085, 0093, 0098, 0107, 0111], determine errors in response to monitored operation relative to setpoints).  Similarly applies to claims 41 and 43.

Calio et al. further teaches that the instantly claimed graphical user interface further provides functionality for the user to start or abort an air sampling cycle at the one or more of the air sampling devices (para[0073, 0100-0104], stop/turn off the pump).
As per claims 36 and 46, Calio et al. further teaches the instantly claimed determine whether the mass flow rate of the volume of air received by one or more of the vacuum connections deviates from the desired flow rate beyond acceptable alarm limits; and output an alarm to the user via the graphical user interface of the network-connected computing device in response to a determination that the mass flow rate deviates from the desired flow rate beyond the acceptable alarm limit (abstract; para[0017, 0080-0085, 0093, 0098-0107]).
As per claims 40 and 50, Calio et al. further teaches the instantly claimed vacuum pump configured to draw the volume of air from the plurality of air sampling devices, wherein the system is configured to disconnect power to the vacuum pump in response to a determination that the mass flow rate of the volume of air received by one of the vacuum connections in flow communication to the vacuum pump is below a predetermined threshold (para[0046, 0085]).
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 35, 44 and 45 are rejected under 35 U.S.C. §103, as being unpatentable over Calio et al. (U.S. Patent Application Publication No. 2010/0289653), as applied to claims 31 and 41 above, further in view of the following.
As per claims 34 and 44, although Calio et al. teaches Applicant’s invention substantially as instantly claimed, Calio et al. does not provide for the instantly claimed authenticate the user and determine whether the user is permitted to issue commands.  In this regard, Examiner takes Official Notice that user authentication in computer-controlled systems is extremely well-known and ubiquitous in the control arts.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to provide for such functionality in the patented system for the well-known purpose of increasing security.
As per claims 35 and 45, although Calio et al. teaches Applicant’s invention substantially as instantly claimed, and further teaches data storage (para [0050], computing device 210 is a data recorder), Calio et al. does not specifically provide for the instantly claimed database that stores data indicative of the mass flow rates of the volumes of air received by the plurality of vacuum connections to an external device via a network connection, wherein the server outputs the data indicative of the mass flow rates to the network- connected computing device for display via the graphical user interface.  In this regard, Examiner takes Official Notice that use of databases is extremely well-known and ubiquitous in the control arts.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to provide for such a database in the patented system for the well-known purpose of increasing user-friendliness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755. The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
12/2/21